DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 16 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the a bitstream, the bitstream, when executed, causing a video decoding device to perform….” However, the specification disclosed “the processing method to which the present disclosure is applied may be produced in the form of a program that is to be executed by a computer and may be stored in a computer-readable recording medium.” [414] of the originally filed specification.  This is the only one instance where the specification mentioned a computer performing execution and it is a program being executed, not a bitstream.  Thus, the limitation is not supported by the specification.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-3, 10-12, 14, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lim et al. (US 2020/0051288 A1) in view of Kotra et al. (US 2020/0304784 A1).
Consider claim 1, Lim teaches a video decoding method performed by a video decoding apparatus ([0269], [0274]), the method comprising: obtaining intra prediction information of the current block through a bitstream ([0269], [0274]), wherein the intra prediction information includes a Most Probable Mode (MPM) flag, the MPM flag is coded based on a fixed length (FL) binarization process and a binarization parameter for the FL binarization process is 1 ([0276] – [0277], [0287] – [0302], [0377], Fig. 21, and claim 5); deriving MPM list including MPM candidates of the current block ([0271], [0273], [0274], [0278]); based on a value of the MPM flag being 0, deriving an intra prediction mode of the current block based on remaining intra prediction mode information ([0277], [0287] – [0302] and Fig. 21), wherein based on the value of the MPM flag being 0, the intra prediction information includes the remaining intra prediction mode information ([0277], [0287] – [0302] and Fig. 21) and the intra prediction mode is one of remaining intra prediction modes excluding the MPM candidates ([0277], [0287] – [0302] and Fig. 21); deriving a prediction sample of the current block based on the intra prediction mode ([0277], [0287] – [0302], Fig. 21 and claim 11); and deriving a reconstructed picture based on the prediction sample ([0277], [0287] – [0302], Fig. 21 and claim 11), wherein a number of the remaining intra prediction modes are 61 ([0277], [0287] – [0302], Fig. 21), wherein the remaining intra prediction mode information is coded through a truncated binary (TB) binarization process ([0277], , and wherein a binarization parameter for the TB binarization process is 60 ([0277], [0287] – [0302] [0341], [0354], claim 5, and Fig. 21). 
However, Lim does not explicitly teach wherein the remaining intra prediction mode information equal to one of 0 to 2 is binarized with a binarization value of 5 bits, and wherein the remaining intra prediction mode information equal to one of 3 to 60 is binarized with a binarization value of 6 bits.
Kotra teaches the remaining intra prediction mode information equal to one of 0 to 2 is binarized with a binarization value of 5 bits (an intra mode signaling scheme with 6 MPM and remaining 61 modes is proposed, wherein the remaining 61 modes are coded using a truncated binarization scheme. The most probable modes may also be referred to as most probable intra prediction modes, and the remaining modes may also be referred to as remaining intra prediction modes. Thus, embodiments may be configured to code all remaining intra modes, i.e. all intra modes that are not comprised in the MPM-list (in short "non-MPM modes") and are signaled in the bitstream, using truncated binarization. The remaining 61 intra modes can as well be coded using a fixed length code of 6 bits, but the disadvantage with the fixed length code of 6 bits is that out of the 64 possible codewords, only 61 codewords are used and 3 remaining code words are not used. Instead of a fixed length code, truncated binarization is proposed, which would use only 5 bits to signal the first 3 remaining modes and the remaining 58 modes are then coded using 6 bits. The 6 MPM modes are, e.g., coded using unary coding. [0119]), and wherein the remaining intra prediction mode information equal to one of 3 to 60 is binarized with a binarization value of 6 bits (an intra mode signaling scheme with 6 MPM and remaining 61 modes is proposed, wherein the remaining 61 modes are coded using a truncated binarization scheme. The most probable modes may also be referred to as most probable intra prediction modes, and the remaining modes may also be referred to as remaining intra prediction modes. Thus, embodiments may be configured to code all remaining intra modes, i.e. all intra modes that are not comprised in the MPM-list (in short "non-MPM modes") and are signaled in the bitstream, using truncated binarization. The remaining 61 intra modes can as well be coded using a fixed length code of 6 bits, but the disadvantage with the fixed length code of 6 bits is that out of the 64 possible codewords, only 61 codewords are used and 3 remaining code words are not used. Instead of a fixed length code, truncated binarization is proposed, which would use only 5 bits to signal the first 3 remaining modes and the remaining 58 modes are then coded using 6 bits. The 6 MPM modes are, e.g., coded using unary coding. [0119]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the known technique of using truncated binary coding to signal the remaining modes with 5 bits for the first three modes and 6 bits for the remaining 58 modes because such incorporation would allow for signaling a few modes using less bits compared to the other modes of the remaining modes and thus signal the remaining modes more efficiently.  [0119].
Consider claim 2, Lim teaches the MPM flag indicates whether the intra prediction mode of the current block is included in the MPM candidates ([0271], [0273], [0274], [0277], [0278], [0287] – [0302], [0337], Fig. 21).
Consider claim 3, Lim teaches based on the value of the MPM flag being 1, deriving an MPM candidate indicated by an MPM index among the MPM candidates as the intra prediction mode of the current block ([0271], [0273], [0274], [0277], [0278], [0287] – [0302], [0337], Fig. 21), wherein based on the value of the MPM flag being 1, the intra prediction information includes the remaining intra prediction mode information ([0271], [0273], [0274], [0277], [0278], [0287] – [0302], [0337], Fig. 21).
Consider claim 10, Lim teaches based on a value of the remaining intra prediction mode information being N, the remaining intra prediction mode information indicates N+1-th intra prediction mode in an intra mode map ([0332] – [0338].  It requires the symbols 0 to 60 to represent 61 remaining intra modes.).
Consider claim 11, Lim teaches the intra mode map indicates intra prediction modes except for the MPM candidates from the intra prediction modes in a preset order ([0332] – [0338]).
Consider claim 14, Lim teaches a video encoding method performed by an encoding apparatus, the method comprising: constructing a Most Probable Mode (MPM) list including MPM candidates of a current block ([0271], [0273], [0274], [0278]); determining an intra prediction mode of the current block, wherein the intra prediction mode is one of remaining intra prediction modes excluding the MPM candidates ([0277], [0287] – [0302] and Fig. 21); generating a prediction sample of the current block based on the intra prediction mode ([0277], [0287] – [0302], Fig. 21 and claim 11); and encoding video information including intra prediction information of the current block ([0271] - [0273], [0274], [0278]), wherein the intra prediction information includes a MPM flag and remaining intra prediction mode information for the current block ([0277], [0287] – [0302] and Fig. 21), wherein the MPM flag indicates whether the intra prediction mode of the current block is included in the MPM candidates ([0271], [0273], [0274], [0277], [0278], [0287] – [0302], [0337], Fig. 21), wherein the MPM flag is coded based on a fixed length (FL) binarization process ([0276] – [0277], [0287] – [0302], [0337], Fig. 21, and claim 5), wherein a binarization parameter for the FL binarization process is 1 ([0276] – [0277], [0287] – [0302], [0337], Fig. 21, and claim 5), wherein a number of the remaining intra prediction modes are 61 ([0277], [0287] – [0302], Fig. 21); wherein the remaining intra prediction mode information is coded based on a truncated binary (TB) binarization process ([0277], [0287] – [0302] [0341], [0354], claim 5, and Fig. 21), wherein a binarization parameter for the TB binarization process is 60 ([0277], [0287] – [0302] [0341], [0354], claim 5, and Fig. 21).
However, Lim does not explicitly teach wherein the remaining intra prediction mode information equal to one of 0 to 2 is binarized with a binarization value of 5 bits, and wherein the remaining intra prediction mode information equal to one of 3 to 60 is binarized with a binarization value of 6 bits.
Kotra teaches the remaining intra prediction mode information equal to one of 0 to 2 is binarized with a binarization value of 5 bits (an intra mode signaling scheme with 6 MPM and remaining 61 modes is proposed, wherein the remaining 61 modes are coded using a truncated binarization scheme. The most probable modes may also be referred to as most probable intra prediction modes, and the remaining modes may also be referred to as remaining intra prediction modes. Thus, , and wherein the remaining intra prediction mode information equal to one of 3 to 60 is binarized with a binarization value of 6 bits (an intra mode signaling scheme with 6 MPM and remaining 61 modes is proposed, wherein the remaining 61 modes are coded using a truncated binarization scheme. The most probable modes may also be referred to as most probable intra prediction modes, and the remaining modes may also be referred to as remaining intra prediction modes. Thus, embodiments may be configured to code all remaining intra modes, i.e. all intra modes that are not comprised in the MPM-list (in short "non-MPM modes") and are signaled in the bitstream, using truncated binarization. The remaining 61 intra modes can as well be coded using a fixed length code of 6 bits, but the disadvantage with the fixed length code of 6 bits is that out of the 64 possible codewords, only 61 codewords are used and 3 remaining code words are not used. Instead of a fixed length code, truncated binarization is proposed, which would use only 5 bits to signal the first 3 remaining modes and the remaining 58 modes 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the known technique of using truncated binary coding to signal the remaining modes with 5 bits for the first three modes and 6 bits for the remaining 58 modes because such incorporation would allow for signaling a few modes using less bits compared to the other modes of the remaining modes and thus signal the remaining modes more efficiently.  [0119].
Consider claim 16, Lim teaches a non-transitory computer-readable storage medium storing a bitstream, the bitstream, when executed, causing a video decoding device to perform the following steps: obtaining intra prediction information of the current block through a bitstream ([0269], [0274]), wherein the intra prediction information includes a Most Probable Mode (MPM) flag, the MPM flag is coded based on a fixed length (FL) binarization process and a binarization parameter for the FL binarization process is 1 ([0276] – [0277], [0287] – [0302], [0377], Fig. 21, and claim 5); deriving MPM list including MPM candidates of the current block ([0271], [0273], [0274], [0278]); based on a value of the MPM flag being 0, deriving an intra prediction mode of the current block based on remaining intra prediction mode information ([0277], [0287] – [0302] and Fig. 21), wherein based on the value of the MPM flag being 0, the intra prediction information includes the remaining intra prediction mode information ([0277], [0287] – [0302] and Fig. 21) and the intra prediction mode is one of remaining intra prediction modes excluding the MPM candidates ([0277], [0287] – [0302] and Fig. 21); deriving a prediction sample of the current block based on the intra prediction mode ([0277], [0287] – [0302], Fig. 21 and claim 11); and deriving a reconstructed picture based on the prediction sample ([0277], [0287] – [0302], Fig. 21 and claim 11), wherein a number of the remaining intra prediction modes are 61 ([0277], [0287] – [0302], Fig. 21), wherein the remaining intra prediction mode information is coded through a truncated binary (TB) binarization process ([0277], [0287] – [0302], claim 5, and Fig. 21), and wherein a binarization parameter for the TB binarization process is 60 ([0277], [0287] – [0302] [0341], [0354], claim 5, and Fig. 21). 
However, Lim does not explicitly teach wherein the remaining intra prediction mode information equal to one of 0 to 2 is binarized with a binarization value of 5 bits, and wherein the remaining intra prediction mode information equal to one of 3 to 60 is binarized with a binarization value of 6 bits.
Kotra teaches the remaining intra prediction mode information equal to one of 0 to 2 is binarized with a binarization value of 5 bits (an intra mode signaling scheme with 6 MPM and remaining 61 modes is proposed, wherein the remaining 61 modes are coded using a truncated binarization scheme. The most probable modes may also be referred to as most probable intra prediction modes, and the remaining modes may also be referred to as remaining intra prediction modes. Thus, embodiments may be configured to code all remaining intra modes, i.e. all intra modes that are not comprised in the MPM-list (in short "non-MPM modes") and are signaled in the bitstream, using truncated binarization. The remaining 61 intra modes can as well be coded using a fixed length code of 6 bits, but the disadvantage with the fixed length code of 6 bits is that out of the 64 possible codewords, only 61 codewords are used and , and wherein the remaining intra prediction mode information equal to one of 3 to 60 is binarized with a binarization value of 6 bits (an intra mode signaling scheme with 6 MPM and remaining 61 modes is proposed, wherein the remaining 61 modes are coded using a truncated binarization scheme. The most probable modes may also be referred to as most probable intra prediction modes, and the remaining modes may also be referred to as remaining intra prediction modes. Thus, embodiments may be configured to code all remaining intra modes, i.e. all intra modes that are not comprised in the MPM-list (in short "non-MPM modes") and are signaled in the bitstream, using truncated binarization. The remaining 61 intra modes can as well be coded using a fixed length code of 6 bits, but the disadvantage with the fixed length code of 6 bits is that out of the 64 possible codewords, only 61 codewords are used and 3 remaining code words are not used. Instead of a fixed length code, truncated binarization is proposed, which would use only 5 bits to signal the first 3 remaining modes and the remaining 58 modes are then coded using 6 bits. The 6 MPM modes are, e.g., coded using unary coding. [0119]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the known technique of using truncated binary coding to signal the remaining modes with 5 bits for the first three modes and 6 bits for the remaining 58 modes because such incorporation would allow 

Consider claim 12, Lim teaches the intra prediction modes in the preset order are as follows. {0, 1, 50, 18, 49, 10, 12, 19, 11, 34, 2, 17, 54, 33, 46, 51, 35, 15, 13, 45, 22, 14, 66, 21, 47, 48, 23, 53, 58, 16, 42, 20, 24, 44, 26, 43, 55, 52, 37, 29, 39, 41, 25, 9, 38, 56, 30, 36, 32, 28, 62, 27, 40, 8, 3, 7, 57, 6, 31, 4, 65, 64, 5, 59, 60, 61, 63} ([0332] – [0338].  65 angular modes.  The plurality of non-MPM modes may be any one of preset modes.  Thus, the specific preset order is a matter of design choice.).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the intra prediction modes in the preset order because such incorporation would have been an obvious matter of design choice.
Claims 4-9 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lim et al. (US 2020/0051288 A1) in view of in view of Kotra et al. (US 2020/0304784 A1) and Zou et al. (US 2015/0264348 A1).
Consider claim 4, Lim teaches all the limitations in claim 1 but does not explicitly teach when the value of the remaining intra prediction mode information is smaller than a specific value, the remaining intra prediction mode information is binarized to a binary value of k bits, and wherein when the value of the remaining intra prediction mode information is larger than or equal to the specific value, the remaining intra prediction mode information is binarized to a binary value of k+1 bits.
Zou teaches based on a value of the remaining intra prediction mode information being smaller than a specific value, the remaining intra prediction mode information is binarized to a binary value of k bits ([0104] – [0106]), wherein k is a number of bits used to code and wherein based on the value of the remaining intra prediction mode information being larger than or equal to the specific value, the remaining intra prediction mode information is binarized to a binary value of k+1 bits ([0104] – [0106]).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the technique of parameterizing truncated binary by an alphabet because such incorporation truncated binary is typically used for uniform probability distributions with a finite alphabet and is a slightly more general form of binary encoding when n is not a power of two.  [0104].
	Consider claim 5, Zou teaches the specific value and the k are derived based on the binarization parameter for the TB binarization process ([0104] – [0106]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the technique of parameterizing truncated binary by an alphabet because such incorporation truncated binary is typically used for uniform probability distributions with a finite alphabet and is a slightly more general form of binary encoding when n is not a power of two.  [0104].
	Consider claim 6, Zou teaches the specific value and the k are derived based on an equation below, n=cMax+1 k=Floor(Log 2(n)) so that 2.sup.k<=n<2.sup.k+1 u=2.sup.k+1n where cMax represents the binarization parameter and u represents the specific value ([0104] – [0106]).

Consider claim 7, Zou teaches the binarization parameter is a value acquired by subtracting 1 from a value acquired by subtracting the number of MPM candidates from the total number of intra prediction modes (it would be obvious that the total intra prediction modes minus a number of MPM candidates minus 1 e.g., for n = 5 the symbols would have values from 0-4, Table 3, [0104] – [0106]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the technique of parameterizing truncated binary by an alphabet because such incorporation truncated binary is typically used for uniform probability distributions with a finite alphabet and is a slightly more general form of binary encoding when n is not a power of two.  [0104].
Consider claim 8, Zou teaches the MPM flag is binarized to a binary value having a fixed specific length, and wherein the fixed specific length is derived based on the binarization parameter ([0089] – [0090]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the technique of parameterizing truncated binary by an alphabet because such incorporation truncated binary is typically used for uniform probability distributions with a finite alphabet and is a slightly more general form of binary encoding when n is not a power of two.  [0104].
Consider claim 9, Zou teaches the fixed specific length is derived based on an equation below, fixedLength=Ceil(Log 2(cMax+1)) where cMax represents the binarization parameter and fixedLength represents the fixed specific length ([0089] – [0090]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the technique of parameterizing truncated binary by an alphabet because such incorporation truncated binary is typically used for uniform probability distributions with a finite alphabet and is a slightly more general form of binary encoding when n is not a power of two.  [0104].
Consider claim 15, Zou teaches based on the value of the remaining intra prediction mode information being smaller than a specific value, the remaining intra prediction mode information is binarized to a binary value of k bits ([0104] – [0106]), wherein the k is a number of bits used to code and wherein when the value of the remaining intra prediction mode information being larger than or equal to the specific value, the remaining intra prediction mode information is binarized to a binary value of k+1 bits ([0104] – [0106]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the technique of parameterizing truncated binary by an alphabet because such incorporation truncated binary is typically used for uniform probability distributions with a finite alphabet and is a slightly more general form of binary encoding when n is not a power of two.  [0104].
Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lim et al. (US 2020/0051288 A1) in view of in view of Kotra et al. (US 2020/0304784 A1) and Lee (US 2019/0313116 A1).
Consider claim 13, Lim teaches all the limitations in claim 1 but does not explicitly teach the deriving of the prediction sample of the current block based on the intra prediction mode includes deriving at least one neighboring sample among neighboring samples of the current block based on the intra prediction mode, and generating the prediction sample based on the neighboring sample, wherein the neighboring samples include an upper left corner neighboring sample, upper neighboring samples, and left neighboring samples of the current block, and wherein when the size of the current block is W x H and an x component of a top-left sample position of the current block is 0 and a y component is 0, the left neighboring samples are p[-1][0] to p[-1][2H-1], the upper left corner neighboring sample is p[-1][-1], and the upper neighboring samples are p[0][-1] to p[2W-1][-1].
	Lee teaches the deriving of the prediction sample of the current block based on the intra prediction mode includes deriving at least one neighboring sample among neighboring samples of the current block based on the intra prediction mode ([0161], [0176] – [0181], [0185], [0202], [0225] – [0227]), and generating the prediction sample based on the neighboring sample, wherein the neighboring samples include an upper left corner neighboring sample, upper neighboring samples, and left neighboring samples of the current block ([0161], [0176] – [0181], [0185], [0202], [0225] – [0227]), and wherein based on the size of the current block being W x H and an x component of a top-left sample position of the current block is 0 and a y component is 0, the left neighboring samples are p[-1][0] to p[-1][2H-1], the upper left corner neighboring sample is p[-1][-1], and the upper neighboring samples are p[0][-1] to p[2W-1][-1] ([0161], [0176] – [0181], [0185], [0202], [0225] – [0227]).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the technique of using neighboring samples to derive prediction samples because such incorporation would replace an unavailable sample with an available sample during the encoding/decoding of a video signal.  [0007].

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAT CHI CHIO whose telephone number is (571)272-9563.  The examiner can normally be reached on Monday-Thursday 10am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAMIE J ATALA can be reached on 571-272-7384.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.